Citation Nr: 1750557	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder.

5.  Entitlement to an effective date earlier than June 9, 2014 for the grant of service connection for tinnitus.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from June 1988 to October 1993.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a November 2014 rating decision from an unidentified RO.  Jurisdiction was transferred to Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  The Veteran's  recent treatment records indicate that the Veteran has manifested elevated blood pressures, and that he has been instructed on how to use anti-hypertensive medication.  Additionally, the Veteran's treatment records indicate that during his period of service the Veteran manifested multiple elevated blood pressure readings including systolic blood pressure measurements as high as 142 and diastolic blood pressure measurements as high as 100.  Taken together, this is sufficient to trigger VA's duty to assist, but a VA examination discussing the nature and etiology of the Veteran's claimed hypertension has not been provided.  As such, this matter must be remanded in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  The Veteran's recent treatment records indicate that the Veteran reported trouble sleeping, and that this difficulty sleeping may have been due to sleep apnea.  Additionally, the Veteran's service separation examination indicated that the Veteran weighed 198 lbs. and was 68 inches tall; measurements that are associated with obesity.  Obesity is not a disability or an in-service incurrence for VA purposes; VAOPGCPREC 1-2017 (January 6, 2017); but the Veteran's recent treatment records suggests that obesity causes sleep apnea.  As such, this is evidence that the Veteran may have manifested sleep apnea in-service, and that it may be related to his current difficulties sleeping.  Taken together, this is sufficient to trigger VA's duty to assist, but a VA examination discussing the nature and etiology of the Veteran's claimed sleep apnea has not been provided.  As such, this matter must be remanded in order to provide the Veteran with a VA examination.  See McLendon.

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus.  The Veteran's recent treatment records that the nature and etiology of the Veteran's diabetes mellitus may be interrelated with the above claimed conditions.  As such, this issue is inextricably intertwined with the above issues and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As this matter is being remanded for further development anyway, the Veteran should be provided a VA examination as well.


Acquired Psychiatric Disorder

The Veteran contends that he is entitled to an increased disability rating for an acquired psychiatric disorder.  The Veteran's most recent VA examination was conducted in September 2014, and the results of the examination indicated that the Veteran was not totally occupationally and socially impaired.  Since his most recent examination, evidence has been associated with the claims file that suggests that the Veteran's disability has increased in severity.  In May 2016 a private psychologist opined that the Veteran's symptoms have gotten progressively worse over the years and that the Veteran is completely disabled.  In a September 2017 application for TDIU, the Veteran claimed that his acquired psychiatric disorder led to him being totally occupationally impaired.  Taken together, this is sufficient to include that the severity of the Veteran's disability has increased in severity, and this matter must be remanded for an additional VA examination.  VAOPGCPREC 1-2017 (January 6, 2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Tinnitus

At issue is whether the Veteran is entitled to an effective date earlier than June 9, 2014 for the grant of service connection for tinnitus.  In November 2014, the RO granted service connection for tinnitus and assigned a disability rating of 10 percent effective June 24, 2014.  In a December 2014 notice of disagreement (NOD), the Veteran appealed the effective date for the grant of service connection.  In an October 2015 rating decision, the RO granted the Veteran an effective date of June 9, 2014 the date of receipt of the Veteran's original claim for service connection.  The RO concluded that this was a full grant of the Veteran's prayer of relief, and the RO declined to issue a statement of the case (SOC) responsive to the Veteran's December 2014 NOD.  Unfortunately,  this does not constitute a full prayer of relief, because the Veteran could conceivable argue he was still entitled to a yet even earlier effective date for the grant of service connection; the likelihood of success, or lack thereof, of this argument notwithstanding.  Therefore, this matter must be remanded in order to provide the Veteran with a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).
TDIU

The Veteran contends that he is entitled to TDIU.  The above issues are inextricably intertwined with entitlement to TDIU, because the grant of any of the Veteran's claims for service connection would require the Board to take into consideration additional disabilities in determining whether the Veteran's previously service-connected disabilities prevent substantially gainful employment.  Furthermore, a new VA psychological examination could substantiate evidence of increased occupational impairment.  As such, this matter must be remanded as well.  See Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to associate any outstanding VA treatment records with the claims file.

2.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's claimed hypertension.  

3.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's claimed sleep apnea.  

4.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's claimed diabetes mellitus.

5.  At least one of the examinations should discuss what if any relationship, if any, the Veteran's hypertension, sleep apnea, or diabetes mellitus have with each other as well as why.

6.  Arrange to provide the Veteran with a VA examination evaluating the current severity of the Veteran's acquired psychiatric disorder.

7.  Furnish the Veteran with a statement of the case for the issue of entitlement to an effective date earlier than June 9, 2014 for the grant of service connection for tinnitus.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

8.  Then, readjudicate all of the following claims: entitlement to service connection for diabetes mellitus, hypertension, and sleep apnea; entitlement to an increased disability rating for an acquired psychiatric disorder; and entitlement to TDIU.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




